19-08250-rdd       Doc 245     Filed 04/21/21 Entered 04/21/21 16:22:22             Main Document
                                           Pg 1 of 14



UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 In re:                                                  Chapter 11

 SEARS HOLDINGS CORP., et al.,                           Case No. 18-23538 (RDD)

                                 Debtors.                (Jointly Administered)


 Sears Holdings Corporation, et al.

                                Plaintiffs,
  vs.

 Edward Scott Lampert, et al.,

                               Defendants.
                                                         Consolidated at
                                                         Adv. Pro. 19-08250 (RDD)
 Sears Holdings Corporation, et al.

                                Plaintiffs,
  vs.

 Andrew H. Tisch, et al.,

                               Defendants.



              STIPULATION AND PROTECTIVE ORDER CONCERNING
          PRODUCTION OF DOCUMENTS TO SECOND ACTION DEFENDANTS

          This Stipulation and Protective Order (the “Stipulation and Order”) is entered into by and

among the following: (i) the plaintiffs (the “First Action Plaintiffs”) in the proceeding titled Sears

Holding Corp., et al. v. Edward Scott Lampert, et al., Adv. Pro. No. 19-08250 (RDD) (Bankr.

S.D.N.Y.) (the “First Action”) pending in the United States Bankruptcy Court for the Southern

District of New York (the “Bankruptcy Court”); (ii) the plaintiffs (the “Second Action Plaintiffs”)

in the proceeding titled Sears Holding Corp., et al. v. Andrew H. Tisch, et al., Adv. Pro. No. 20-
19-08250-rdd     Doc 245     Filed 04/21/21 Entered 04/21/21 16:22:22            Main Document
                                         Pg 2 of 14


07007 (RDD) (Bankr. S.D.N.Y.) (the “Second Action”) pending in the Bankruptcy Court; (iii) the

undersigned individuals and/or entities named as defendants in the First Action (the “First Action

Defendants”); and (iv) the undersigned individuals and/or entities named as defendants in the

Second Action (the “Second Action Defendants,” and collectively with the First Action Plaintiffs,

the Second Action Plaintiffs, and the First Action Defendants, the “Parties,” or individually, a

“Party”).

       WHEREAS, on October 15, 2018, Sears Holdings Corporation (“Sears Holdings”) and

various affiliated entities (collectively, the “Debtors”) filed bankruptcy petitions pursuant to

Chapter 11 of the U.S. Bankruptcy Code (the “Chapter 11 Cases”);

       WHEREAS, shortly after the commencement of the Chapter 11 Cases, the Restructuring

Subcommittee of the Restructuring Committee of the Sears Holdings Board of Directors (the

“Restructuring Subcommittee”) and the Official Committee of Unsecured Creditors (the

“Creditors’ Committee”) commenced examinations pursuant to Federal Rule of Bankruptcy

Procedure 2004 (“Rule 2004”) concerning certain prepetition related-party transactions (the “Rule

2004 Investigation”);

       WHEREAS, on December 7, 2018, the Court entered an Amended Stipulated Protective

Order at ECF No. 1084 in the Chapter 11 Cases, governing production of confidential and highly

confidential documents, information, and other materials in connection with the Rule 2004

Investigation, a true and correct copy of which is attached as Exhibit 1 (the “Rule 2004 Protective

Order”);

       WHEREAS, in connection with the Rule 2004 Investigation,                 the Restructuring

Subcommittee and the Creditors’ Committee collected documents from the Debtors and various

third parties and conducted 12 in-person interviews of representatives of the Debtors and various



                                                 2
19-08250-rdd      Doc 245     Filed 04/21/21 Entered 04/21/21 16:22:22            Main Document
                                          Pg 3 of 14


third parties, much of which was designated as confidential and/or highly confidential information

pursuant to the Rule 2004 Protective Order (collectively, the “Rule 2004 Discovery”);

       WHEREAS, on November 25, 2019, the First Action Plaintiffs filed the First Amended

Complaint in the First Action;

       WHEREAS, on March 6, 2020, the parties to the First Action entered into a stipulation, a

true and correct copy of which is attached as Exhibit 2, setting forth the terms and conditions upon

which they would produce certain documents that they contended were otherwise protected from

disclosure by one or more privilege doctrines (the “Privilege Stipulation”);

       WHEREAS, on June 4, 2020, the parties to the First Action entered into a protective order

governing production of confidential and highly confidential documents, information, and other

materials in connection with the First Action, which was approved and entered by the Court on

June 8, 2020 at ECF No. 172 in the First Action, a true and correct copy of which is attached as

Exhibit 3 (the “First Action Protective Order” and together with the Rule 2004 Protective Order,

the “Protective Orders”);

       WHEREAS, the First Action Protective Order supersedes the Rule 2004 Protective Order

and governs Rule 2004 Discovery that was either (i) produced by a party to the First Action or (ii)

produced by any other party if such party agrees that the First Action Protective Order supersedes

the Rule 2004 Protective Order and governs the materials it produced in connection with Rule

2004 Discovery;

       WHEREAS certain parties and non-parties to the First Action have produced documents,

information, and other materials in connection with the First Action, much of which has been

designated as confidential and/or highly confidential (the “First Action Discovery”);




                                                 3
19-08250-rdd        Doc 245       Filed 04/21/21 Entered 04/21/21 16:22:22                    Main Document
                                              Pg 4 of 14


        WHEREAS, on August 12, 2020, the First Action Plaintiffs and the First Action Defendants

entered into a stipulation, a true and correct copy of which is attached as Exhibit 4 (the “Transform

Stipulation”), pursuant to which the First Action Plaintiffs agreed, subject to the terms, conditions

and reservations of rights provided therein, to make available to the First Action Defendants certain

documents and communications provided by Transform Holdco LLC (“Transform,” and the

“Transform Documents”) to the First Action Plaintiffs; 1

        WHEREAS, on October 12, 2020, the First Action Plaintiffs and the First Action

Defendants entered into a stipulation, a true and correct copy of which is attached as Exhibit 5 (the

“Cattonar/Naamani Stipulation”), pursuant to which certain First Action Defendants affiliated with

Seritage Growth Properties, Inc. agreed to produced certain documents and communications to the

parties to the First Action subject to the terms, conditions and reservations of rights provided

therein (the “Cattonar/Naamani Documents”);

        WHEREAS, the First Action Plaintiffs represent that they have made available to the First

Action Defendants all the Rule 2004 Discovery, Debtor Materials or Director Materials (each as

defined in the Privilege Stipulation), First Action Discovery, Transform Documents, and

Cattonar/Naamani Documents in their possession and continue to provide the First Action

Defendants with such materials on an ongoing basis as such materials are received by the First

Action Plaintiffs (collectively, the “Discovery Repository”); and

        WHEREAS, the Parties wish to provide the Second Action Defendants with access to all

of the materials contained in the Discovery Repository, provided that the Second Action




        1
         For avoidance of doubt, the Transform Documents include only those documents that have been or will be
made available by the First Action Plaintiffs to the First Action Defendants in accordance with the terms of the
Transform Stipulation and not the entirety of the documents received by the First Action Plaintiffs from Transform.

                                                        4
19-08250-rdd      Doc 245      Filed 04/21/21 Entered 04/21/21 16:22:22             Main Document
                                           Pg 5 of 14


Defendants agree to be bound by all the same terms and conditions upon which the those materials

were originally produced and/or made available as described in these recitals;

       NOW, THEREFORE, for and in consideration of the covenants, representations, and

obligations set forth in this Stipulation and Order, each of the Parties, intending to be bound, agrees

as follows:

       1.      The Second Action Plaintiffs shall provide the Second Action Defendants access to

all of the materials contained in the Discovery Repository.

       2.      Subject to the revisions as set forth herein, with respect to Rule 2004 Discovery

produced pursuant to the Rule 2004 Protective Order that has not been superseded by the First

Action Protective Order, each Second Action Defendant agrees to be fully bound by the Rule 2004

Protective Order, to comply with all terms thereof, and to execute Exhibit A thereto.

       3.      Subject to the revisions as set forth herein, with respect to First Action Discovery

produced pursuant to the First Action Protective Order and all Rule 2004 Discovery produced

pursuant to the Rule 2004 Protective Order that has been superseded by the First Action Protective

Order, each Second Action Defendant agrees to be fully bound by the First Action Protective Order,

to comply with all terms thereof, and to execute Exhibit A thereto.

       4.      The First Action Plaintiffs and First Action Defendants agree and acknowledge that

the references to the “Adversary Proceeding” contained in Paragraphs 1, 2, 3, 8, 9(a), 9(f), 9(g),

9(h), 9(i), 10(b), 10(c), 10(h), 10(i), 10(j), 10(k), 28, 29, 30, 31, 35, and 36 of the First Action

Protective Order are hereby expanded to refer and apply to both the First Action and the Second

Action, and that the references to “Adversary Proceeding Party” or “Adversary Proceeding

Parties” contained in Paragraphs 1, 10(b), and 10(c) of the First Action Protective Order, as well




                                                  5
19-08250-rdd      Doc 245     Filed 04/21/21 Entered 04/21/21 16:22:22              Main Document
                                          Pg 6 of 14


as in the new Paragraph 9(k) of the First Action Protective Order (as described in § 7 herein), are

hereby expanded to refer and apply to all Parties to this Stipulation and Order.

       5.      All parties to this Stipulation        and Order agree and acknowledge             that

notwithstanding the language of the Rule 2004 Protective Order, an entity may arrange for Exhibit

A of the Rule 2004 Protective Order to be executed by a single signatory for that entity, on behalf

of all persons employed by or associated with that entity.

       6.      For the avoidance of doubt, all parties agree that all “Non-Discovery Material” (as

defined in the Protective Orders) shall not be subject to Sections 28 and 31 of the Rule 2004

Protective Order, or Sections 30 and 33 of the First Action Protective Order.

       7.      Section 9 of the First Action Protective Order is hereby amended for the insertion

of two additional sub-clauses, which shall exist as new sub-clauses 9(k) and 9(l) respectively, as

follows:

               “(k) any Adversary Proceeding Party who has signed Exhibit A; and
               (l) any other persons specified in Paragraph 10 below.”

       8.      Section 10 of each of the Protective Orders are hereby amended for the insertion of

an additional sub-clause, which shall state: “in-house legal counsel, or its effective equivalent, for

any Party that has executed Exhibit A, provided that advance notice shall be given to the Producing

Party of the specific Highly Confidential Materials to be shared with in-house legal counsel or its

effective equivalent, and the Producing Party does not object within three (3) business days.” This

additional sub-clause shall exist as new sub-clause 10(k) on the Rule 2004 Protective Order, and

new sub-clause 10(m) on the First Action Protective Order.

       9.      With respect to the Transform Documents, the Second Action Defendants agree to

be fully bound by the Transform Stipulation and to comply with all terms thereof, except as

otherwise described in this provision. The First Action Plaintiffs and First Action Defendants agree


                                                  6
19-08250-rdd     Doc 245      Filed 04/21/21 Entered 04/21/21 16:22:22             Main Document
                                          Pg 7 of 14


and acknowledge that Paragraph 6 of the Transform Stipulation is hereby expanded to allow for

use of Transform Documents in connection with the Second Action in addition to the First Action.

For the avoidance of doubt, the First Action Plaintiffs and the Second Action Plaintiffs agree and

acknowledge that notwithstanding Paragraphs 5 and 13 of the Transform Stipulation, the Second

Action Defendants are permitted to request the production of the entirety of the documents

received by the First Action Plaintiffs from Transform. The Second Action Defendants agree and

acknowledge that (i) any follow-up request shall be limited solely to the entirety of the documents

received by the First Action Plaintiffs from Transform and not any subsets thereof, and (ii) they

shall not ask, demand, or require that the First Action Plaintiffs or Second Action Plaintiffs search

for and produce any documents received by the First Action Plaintiffs from Transform in response

to document requests served in this matter. The First Action Plaintiffs and the Second Action

Plaintiffs further agree and acknowledge that they may not object to any such requests by the

Second Action Defendants on the grounds that such information was already produced to, or was

not produced to, the First Action Defendants.

       10.     With respect to the Cattonar/Naamani Documents, the Second Action Defendants

agree to be fully bound by the Cattonar/Naamani Stipulation and to comply with all terms thereof.

The First Action Plaintiffs and First Action Defendants agree and acknowledge that Paragraph 6

of the Cattonar/Naamani Stipulation is amended to allow for use of Cattonar/Naamani Documents

in connection with the Second Action in addition to the First Action.

       11.     Each Second Action Defendant (i) agrees and acknowledges that certain parties to

the First Action produced, subject to the Privilege Stipulation, certain documents that the

producing party otherwise contended were protected from disclosure by one or more privilege




                                                 7
19-08250-rdd       Doc 245        Filed 04/21/21 Entered 04/21/21 16:22:22             Main Document
                                              Pg 8 of 14


doctrines and (ii) agrees to be bound by the terms and conditions of the Privilege Stipulation as if

an original party thereto.

        12.      Defendants in the Second Action who are not signatories to this Stipulation and

Order may be made party to this Stipulation and Order by execution and delivery of a signature

page agreeing to be fully bound by the terms and provisions of this Stipulation and Order.

IT IS SO STIPULATED:

Dated: April 21, 2021

 By: /s/ David M. Zensky                             : By: /s/ Sean E. O’Donnell                      :
     AKIN GUMP STRAUSS HAUER                               HERRICK, FEINSTEIN LLP
     & FELD LLP                                            Sean E. O’Donnell
     David M. Zensky                                       Christopher W. Carty
     Joseph L. Sorkin                                      Jason D’Angelo
     Dean L. Chapman Jr.                                   2 Park Avenue
     One Bryant Park                                       New York, New York 10016
     New York, New York 10036                              Telephone: (212) 592-1400
     Telephone: (212) 872-1000                             Facsimile: (212) 592-1500
     Facsimile: (212) 872-1002                             Emails: sodonnell@herrick.com
     Emails: dzensky@akingump.com                          ccarty@herrick.com
     jsorkin@akingump.com                                  jdangelo@herrick.com
     dchapman@akingump.com

     Counsel to the Plaintiffs in the First Action (as       Counsel to the Plaintiffs (as to the Cyrus
     to all First Action Defendants except the               Defendants)
     Cyrus Defendants)


By: /s/ Joseph L. Steinfeld Jr.                  :
    ASK LLP
    Joseph L. Steinfeld, Jr., Esq.,
    Brigette G. McGrath, Esq.,
    Kara E. Casteel, Esq.
    Richard J. Reding, Esq.
    2600 Eagan Woods Drive, Suite 400
    St. Paul, MN 55121
    Telephone: (651) 406-9665
    Fax: (651) 406-9676
    Emails: jsteinfeld@askllp.com
    bmcgrath@askllp.com
    kcasteel@askllp.com
    rreding@askllp.com

    Counsel to Plaintiffs in the Second Action
                                                         8
19-08250-rdd     Doc 245      Filed 04/21/21 Entered 04/21/21 16:22:22            Main Document
                                          Pg 9 of 14




 By: /s/ Philip D. Anker                :           By: /s/ Jeffrey A Ritholz                  :
 WILMER CUTLER PICKERING                            CRAVATH, SWAINE & MOORE
 HALE AND DORR LLP                                  Jeffrey A. Ritholtz
 Philip D. Anker                                    Wes Earnhardt
 Noah A. Levine                                     Evan Chesler
 Ryanne E. Perio                                    Worldwide Plaza
 7 World Trade Center                               825 8th Ave.
 250 Greenwich Street                               New York, NY 10019
 New York, New York 10007                           Telephone: (212) 474-1000
 Telephone: (212) 230-8800                          Facsimile: (212) 474-3700
 Facsimile: (212) 230-8888                          Emails: jritholtz@cravath.com
 Emails: philip.anker@wilmerhale.com                wearnhardt@cravath.com
 noah.levine@wilmerhale.com                         echesler@cravath.com
 ryanne.perio@wilmerhale.com

 Counsel to Edward Lampert and the ESL              Counsel to Ann N. Reese; Paul DePodesta;
 Defendants                                         and William C Kunkler III


 By: /s/ Sidney P. Levinson                 :       By: /s/ Courtney A. Solomon                    :
 DEBEVOISE & PLIMPTON LLP :                         JOSEPH HAGE AARONSON LLC
 Sidney P. Levinson                                 Gregory P. Joseph
 Joshua E. Roberts                                  Rachel M. Cherington
 Erica S. Weisgerber                                Courtney A. Solomon
 919 Third Avenue                                   485 Lexington Avenue, 30th Floor
 New York, New York 10022                           New York, NY 10017
 (212) 909-6000                                     Telephone (212) 407-1210
 Emails: slevinson@debevoise.com                    Facsimile: (212) 407-1280
 jeroberts@debevoise.com                            Emails: gjoseph@jha.com
 eweisgerber@debevoise.com                          rcherington@jhany.com
                                                    csolomon@jhany.com

 Counsel to Cascade Investment, LLC                 Counsel to Cesar L. Alvarez




                                                9
19-08250-rdd     Doc 245      Filed 04/21/21 Entered 04/21/21 16:22:22           Main Document
                                          Pg 10 of 14




 By: /s/ Andrew J. Frackman                   :    By: /s/ Mark J. Hyland                :
 O’MELVENY & MYERS LLP                             SEWARD & KISSEL LLP
 Andrew J. Frackman                                Mark J. Hyland
 Daniel S. Shamah                                  Thomas Ross Hooper
 Brad M. Elias                                     Noah S. Czarny
 Lauren M. Wagner                                  Robert J. Gayda
 7 Times Square                                    One Battery Park Plaza
 New York, NY 10036                                New York, New York 10004
 Telephone: (212) 326-2000                         Telephone: (212) 574-1200
 Facsimile: (212) 326-2061                         Facsimile: (212) 480-8421
                                                   Emails:hyland@sewkis.com
                                                   hooper@sewkis.com
                                                   czarny@sewkis.com
                                                   gayda@sewkis.com

 Counsel to Thomas Tisch, the Thomas J. Tisch Counsel to Bruce Berkowitz and the
 1994 Issue Trust, and Benefit Street 2018,   Fairholme Defendants
 LLC


 By: /s/ Elliot Moskowitz                 :        By: /s/ Robert Liubicic                   :
 DAVIS POLK & WARDWELL LLP                         MILBANK
 Elliot Moskowitz                                  Tom Kreller
 Anat Jordana Schraub                              Robert Liubicic
 Victor Obasaju                                    Jerry Marks
 450 Lexington Avenue                              Eric Reimer
 New York, NY 10017                                2029 Century Park East
 Emails: elliot.moskowitz@davispolk.com            33rd Floor
 anat.schraub@davispolk.com                        Los Angeles, CA 90067
 victor.obasaju@davispolk.com                      Emails:tkreller@milbank.com
                                                   rliubicic@milbank.com
 - and -                                           jmarks@milbank.com
                                                   ereimer@milbank.com
 PARSONS MCENTIRE MCCLEARY PLLC
                                                   Counsel to the Cyrus Defendants
 Sawnie McEntire
 Robert Rosen (pro hac vice pending)
 1700 Pacific Ave.
 Ste. 4400
 Dallas, TX 75201
 Telephone: (214) 237-4300
 Facsimile: (214) 237-4340
 Emails: smcentire@pmmlaw.com
 rrosen@pmmlaw.com

 Counsel to Cushman & Wakefield, Inc.
                                                  10
19-08250-rdd     Doc 245    Filed 04/21/21 Entered 04/21/21 16:22:22          Main Document
                                        Pg 11 of 14




 By: /s/ Timothy Farrell                :        By: /s/ Michelle Rice                    :
 ROPES & GRAY                                    KAPLAN RICE
 Timothy Farrell                                 Michelle Rice
 191 North Upper Wacker Dr.                      Howard Kaplan
 32nd Floor                                      142 West 57th Street
 Chicago, IL 60606                               Suite 4A
 Telephone: (312) 845-1200                       New York, NY 10019
 Facsimile: (312) 845-5500                       Telephone: (212) 235-0300
 Email: timothy.farrell@ropesgray.com            Emails: mrice@kaplanrice.com
                                                 hkaplan@kaplanrice.com
 - and -
                                                 Counsel to Joseph Jordan, Lawrence
 Andrew Devore                                   Meerschaert, and Leena Munjal
 Prudential Tower
 800 Boylston Street
 Boston, MA 02199
 (617) 951-7000
 (617) 951-7050
 Email: andrew.devore@ropesgray.com

 Counsel to Duff & Phelps, LLC


 By: /s/ Matthew Gurgel                     :    By: /s/ Chris Gair__                 :
 HOLWELL SHUSTER & GOLDBERG LL                   GAIR EBERHARD NELSON DEDINAS
 Michael S. Shuster                              LTD
 Vincent Levy                                    Chris Gair
 Matthew Gurgel                                  Jeffrey S. Eberhard
 425 Lexington Avenue                            1 E. Wacker Drive, Suite 2600
 New York, New York 10017                        Chicago, IL 60601
 Telephone: (646) 837-5151                       Telephone: (312) 600-4900
 Facsimile: (646) 837-5150                       Emails: cgair@gairlawgroup.com
 Emails: mshuster@hsgllp.com                     jeberhard@gairlawgroup.com
 vlevy@hsgllp.com
 mgurgel@hsgllp.com

 Counsel to Kunal Kamlani                        Counsel to Robert Reicker, Robert
                                                 Schriesheim, and Scott Huckins




                                                11
19-08250-rdd      Doc 245     Filed 04/21/21 Entered 04/21/21 16:22:22          Main Document
                                          Pg 12 of 14




 By: /s/ Scott B. Luftglass                 :    By: /s/ Brian D. Glueckstein             :
 FRIED, FRANK, HARRIS, SHRIVER &                 SULLIVAN & CROMWELL LLP
 JACOBSON LLP                                    Robert A. Sacks
 Brad Eric Scheler                               Brian D. Glueckstein
 Scott B. Luftglass                              125 Broad Street
 Michael C. Keats                                New York, NY 10004
 One New York Plaza                              (212) 558-4000
 New York, New York 10004-1980                   (212) 558-3588
 Telephone: (212) 859-8000                       Emails: sacksr@sullcrom.com
 Emails: brad.eric.scheler@friedfrank.com        gluecksteinb@sullcrom.com
 scott.luftglass@friedfrank.com
 michael.keats@friedfrank.com

 Counsel to the Seritage Defendants              Counsel to Steven Mnuchin




                                                12
19-08250-rdd     Doc 245     Filed 04/21/21 Entered 04/21/21 16:22:22             Main Document
                                         Pg 13 of 14


 By: /s/ Sabin Willett                 :         By: /s/ Joseph T. Kelleher                 :
     MORGAN, LEWIS & BOCKIUS LLP                     STRADLEY RONON STEVENS
     Sabin Willett (pro hac vice)                    & YOUNG, LLP
     Julia Frost-Davies (pro hac vice)               Joseph T. Kelleher (admitted pro hac vice)
     One Federal Street                              2005 Market Street, Suite 2600
     Boston, Massachusetts 02110                     Philadelphia, PA 19103
     Telephone: (617) 341-7700                       Telephone:     (215) 564-8034
     Facsimile: (617) 341-7701                       Facsimile:     (215) 564-8120
     Emails: sabin.willett@morganlewis.com           Email:         jkelleher@stradley.com
     julia.frost-davies@morganlewis.com

    Counsel to the Non-Insider Defendants            Counsel for the Defendants identified as
    in the Second Action                             Dimensional Funds plc – Global Targeted
                                                     Value Fund and DFA Investment Dimensions
                                                     Group, Inc.

 By: /s/ Joel W. Sternman        :               By:    /s/ Robert T. Honeywell
    KATTEN MUCHIN ROSENMAN LLP
    Joel W. Sternman                                 CURTIS, MALLET-PREVOST,
    575 Madison Avenue                               COLT & MOSLE LLP
    New York, NY 10022-2585                          Robert T. Honeywell
    Telephone: (212) 940-7060                        Peter J. Buenger
    Email: j.sternman@katten.com                     John D. Molino
                                                     Curtis, Mallet-Prevost,
    /s/ Brian J. Poronsky             :
    KATTEN MUCHIN ROSENMAN LLP
                                                        Colt & Mosle LLP
    Brian J. Poronsky (admitted pro hac vice)        101 Park Ave.
    Shannon C. Gross (admitted pro hac vice)         New York, NY 10178
    525 West Monroe Street                           Telephone: (212) 696-6000
    Chicago, Illinois 60661                          Facsimile: (212) 697-1559
    Telephone: (312) 902-5200                        E-Mail: rhoneywell@curtis.com
    Email: Brian.poronsky@katten.com                          pbuenger@curtis.com
    Email: Shannon.gross@katten.com                           jmolino@curtis.com

                                                     Attorneys for Horizon Spin-Off and
    Attorneys for Defendants GF Trading LLC,
    RIEF RMP LLC, RIEF Trading LLC and               Corporate Restructuring Fund, Kinetics
    HAP Trading LLC                                  Portfolio Trust, Luma Capital S.A. - SPF,
                                                     Prescott Associates L.P., Prescott General
                                                     Partners LLC, Prescott International
                                                     Partners L.P., and Prescott Investors, Inc.




                                                13
19-08250-rdd   Doc 245    Filed 04/21/21 Entered 04/21/21 16:22:22   Main Document
                                      Pg 14 of 14


                                   *     *     *

THE FOREGOING STIPULATION IS SO ORDERED:

Dated: White Plains, New York
       April __, 2021


                                          ____________________________________
                                          THE HONORABLE ROBERT D. DRAIN
                                          UNITED STATES BANKRUPTCY JUDGE




                                        14
